Citation Nr: 1425174	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral ankle disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1997 to January 2000, and had additional service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In a statement received in August 2008, the Veteran (via his representative) requested a hearing before the Board.  Such a hearing was scheduled for February 24, 2010; however, the Veteran failed to appear.  In June 2012, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the June 2012 remand, the Board ordered development for alternate source service treatment records (STRs), as the originals were apparently irretrievably lost following the issuance of the June 2008 statement of the case (SOC), and for a VA examination to secure a medical opinion.  As VA has a heightened duty to assist a Veteran in developing his claim when the Veteran's records have been lost (see O'Hare v. Derwinski, 1 Vet. App. 365 (1991)), the Board's remand specifically instructed that in the event the Veteran's misplaced STRs were not located, the VA examiner should "note that the RO has found that the Veteran was seen for ankle pain complaints in service (with no diagnosis assigned), and that his service separation examination found no pertinent abnormalities."  Instead, the examiner based his opinion in part on the factual premise that "[r]eview of the STR is silent for ankle condition or treatment."  As a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that there have been conflicting interpretations of the Veteran's March 2007 bilateral ankle X-rays (see April 2, and April 25, 2007, X-ray reading reports).  The X-rays are not associated with the Veteran's record; it appears that the December 2012 VA examiner adopted (with no explanation) the finding that no pathology was shown.  As the X-rays may be available (and the findings may have bearing on the claim) the X-rays should be sought, and interpretations reconciled.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an orthopedic examination of the Veteran (by a physician who has not yet examined him) to determine the likely etiology of his bilateral ankle disability.  The record must be reviewed by the examiner in conjunction with the examination.  Prior to the forwarding of the record for review by the examining physician, the RO should secure for association with the record the X-ray films of the ankles taken in March 2007.  All pertinent findings should be described in detail.  Based on a review of the record and examination of the Veteran, the examiner must offer opinions that respond to the following:  

(a) Please provide an interpretation of the March 2007    X-rays of the Veteran's ankles (i.e., reconcile the conflicting interpretations now in the record).  If the March 2007 X-ray films are not available, and X-rays are deemed necessary for proper assessment of the Veteran's ankle disability, such studies should be conducted.    

(b) Please identify (by diagnosis) each right and left ankle disability found.

(c) Accepting the factual premise that the Veteran was seen for ankle pain complaints in service, but that no diagnosis was made, and the ankles were normal on clinical evaluation at separation (as the AOJ found when the Veteran's STRs were available), please identify the likely etiology for each ankle disability entity diagnosed, and specifically whether it is at least as likely as not (a 50% or better probability) that the disability incurred or aggravated in service is related to the acknowledged ankle complaints noted therein.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.  

2. The AOJ should then review the record and readjudicate the claim of service connection for a bilateral ankle disability.  If it remains denied, the RO should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.    



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

